Citation Nr: 1526873	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  14-06 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus, to include as secondary to a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel




INTRODUCTION

The Veteran had active duty service from June 1969 to March 1976 and an additional period of Active Duty for Training (ACDUTRA) from September 1989 to June 1990.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

Subsequent to the Statement of the Case (SOC) issued in February 2014, additional documents were associated with the Veteran's claims file.  As the Veteran's claims are being remanded, the Agency of Original Jurisdiction (AOJ) will have the opportunity to review such documents in the first instance.  

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Generally, in order to establish direct service connection, three elements must be established.  There must be medical, or in certain circumstances, lay evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

As to the first element for direct service connection, a current disability, the Veteran has a current diagnosis of a left ear hearing loss disability for VA purposes (as well as a current diagnosis of tinnitus).  See May 2012 VA Examination Report; 38 C.F.R. § 3.385 (2014).  The evidence of record, to include the May 2012 VA examination report, does not show a current diagnosis of a right ear hearing loss disability for VA Purposes.  See 38 C.F.R. § 3.385 (2014).  Subsequent to the May 2012 VA examination, a June 2014 VA treatment note stated "INCREASING difficulty with hearing."  As will be discussed further below, the Board finds that the May 2012 VA opinion contained an inadequate rationale and a new VA examination and opinion is being ordered on remand.  With respect to the Veteran's right ear, this additional VA examination will provide current findings and determine whether the Veteran has a right ear hearing loss disability for VA compensation purposes.

As to the second element for direct service connection, an in-service event, it is not clear from the evidence of record whether the AOJ has conceded in-service noise exposure.  The June 2012 rating decision on appeal noted while discussing the Veteran's bilateral hearing loss claim that "in this case, acoustic trauma is not shown by the evidence of record."  The February 2014 SOC, while discussing the Veteran's bilateral hearing loss claim, stated both that "in this case, acoustic trauma is not shown by the evidence of record" and "[a]gain, noise exposure has been conceded."  The section discussing the Veteran's tinnitus claim also stated "[a]gain, noise exposure has been conceded."  While the Veteran served from June 1969 to March 1976, a DD 214 is only of record for the time period from April 1973 to March 1976.  This DD 214 noted a primary specialty title of "food service supervisor," which is not obviously consistent with in-service noise exposure.  The DD 214 for the period of ACDUTRA (September 1989 to June 1990) noted the Veteran's primary specialty title to be "AC & W radar specialist."  In the Veteran's December 2012 Notice of Disagreement (NOD), the Veteran stated that he "worked right beside the runway in the Air Force and the noise could be quite loud at times."  On his February 2014 Form 9, the Veteran stated that "2 years on the flight line in se[r]vice is not limite[]d exposure as the VA examiner suggested."  It is unclear when and where the Veteran is claiming he worked near a flight line.  Additionally, as noted, it is unclear if the AOJ has conceded in-service noise exposure, to include for the Veteran's period of ACDUTRA (September 1989 to June 1990), when his primary specialty title was noted to be "AC & W radar specialist."  As such, the Veteran's personnel records may provide additional relevant information and his complete service personnel file must be obtained on remand.  In addition, the Veteran must be contacted and asked to clarify when and where he worked near a flight line.  Also, while the Veteran's service treatment records (STRs) were requested and obtained, attempt must also made to obtain any additional records that may exist from his service in the Tennessee Air National Guard (as reflected on his DD 214 for the period of ACDUTRA from September 1989 to June 1990).  After completion of such development, the AOJ must determine whether the Veteran had in-service noise exposure, which must be accomplished prior to the VA examination ordered on remand.  The VA examiner must be informed of the AOJ's determination.  

Turning to the third element for direct service connection, a nexus, the Board finds the May 2012 VA examination opinion to be inadequate and that remand is required for a new VA examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  A negative opinion was provided, along with a rationale which stated that:

A hearing evaluation dated 3/1969 indicated normal hearing 500-6000 Hz bilaterally.  A hearing evaluation dated 2/1989 indicated normal hearing 500-6000 Hz bilaterally.  A comparison of these exams shows no significant threshold shifts, and hearing is well within normal limits at exit.  Given normal hearing as of 1989 and somewhat limited noise exposure during service and National Guard duty, it is the opinion of this examiner that the hearing loss is less likely as not to be due to in-service military noise exposure.

Initially, the Board notes that the Veteran's STRs did not contain an entrance or exit examination for the Veteran's period of active service from June 1969 to March 1976.  Of record, as referenced by the VA examiner, is an audiogram (presented graphically) dated March 1969, which presumably was taken as part of the Veteran's entrance to service.  Also of record is an audiogram (presented graphically) dated July 1969, which would have been shortly after the Veteran entered active service.  As referenced by the VA examiner, a February 1989 Report of Medical Examination, with a noted purpose of examination of enlistment, is of record.  The Veteran's period of ACDUTRA was from September 1989 to June 1990, so the February 1989 examination presumably was an entrance examination.  As such, the VA opinion appeared to rely on the Veteran's entrance examination prior to his period of ACDUTRA as a basis for the negative opinion.  As of the date of the February 1989 examination, however, the Veteran had not even begun the period of ACDUTRA, let alone completed it, as it lasted until June 1990.  As such, the examiner's comment that the Veteran's "hearing is well within normal limits at exit" appears to be unsupported by the record.  Further, the VA examiner's rationale also relied almost entirely on a lack of in-service documentation of the Veteran's claims.  The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385 (2014)), however, is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection may be granted for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Finally, the examiner referenced "somewhat limited noise exposure during service and National Guard duty."  As noted above, it is not clear from the evidence of record whether the Veteran had in-service noise exposure and additional development on remand will address this issue.  In sum, based on the inadequacies described above, the Board concludes that a new VA examination and opinion is required. 

With respect to the Veteran's tinnitus claim, a negative opinion was provided, along with a rationale that stated "[i]t is less likely as not that the tinnitus is due to military noise exposure due to the significant association between tinnitus and hearing loss."  While not entirely clear, this rationale appears to suggest that the Veteran's tinnitus to due to his hearing loss, which the examiner previously indicated was not related to service.  As noted above, the opinion provided with respect to the Veteran's bilateral hearing loss claim was inadequate and a new examination and opinion will be obtained on remand.  Based on the examiner's rationale, the Board concludes that the Veteran's tinnitus claim is inextricably intertwined with his bilateral hearing loss disability claim and accordingly must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Additionally, on remand, the VA examiner is asked to provide an opinion addressing the etiology of the Veteran's tinnitus, to include whether it is secondary to Veteran's left ear hearing loss disability (and right ear hearing loss disability, if diagnosed).    

Additionally, while on remand to assist with the adjudication of the Veteran's appeal, the examiner must interpret and convert the March 1969 and July 1969 audiometric graphical results into numerical results.  

Finally, while on remand, any outstanding VA treatment records must be obtained (the most recent VA treatment records of record are from December 2014).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to clarify when and where he worked near a flight line.  See December 2012 Notice of Disagreement (with the Veteran stating that he "worked right beside the runway in the Air Force and the noise could be quite loud at times"); February 2014 Form 9 (with the Veteran stating that "2 years on the flight line in se[r]vice is not limite[]d exposure as the VA examiner suggested").     

2.  Attempt to obtain any additional records that may exist from the Veteran's service in the Tennessee Air National Guard (as reflected on his DD 214 for the period of ACDUTRA from September 1989 to June 1990).  

3.  Obtain the Veteran's complete service personnel file.

4.  Obtain any outstanding VA treatment records (the most recent VA treatment records of record are from December 2014).

5.  After completing steps 1, 2 and 3 above, the AOJ must determine whether the Veteran had in-service noise exposure.  Such must be accomplished prior to the VA examination ordered below and the VA examiner must be informed of the AOJ's determination.

After completion of all steps (1-5) above, afford the Veteran an appropriate VA examination to determine whether the Veteran has a right ear hearing loss disability for VA compensation purposes and the etiology of the Veteran's left ear hearing loss disability (and right ear hearing loss disability, if diagnosed), as well as the etiology of the Veteran's tinnitus.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

Initially, the examiner must interpret and convert the March 1969 and July 1969 audiometric graphical results into numerical results.

Then, the examiner must provide an opinion addressing the following:


a.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's left ear hearing loss disability (and right ear hearing loss disability, if diagnosed) had its clinical onset during active service or is related to any in-service disease, event, or injury.  

In rendering the above opinion, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim, as long as a medically sound basis upon which to attribute the post-service findings to the injury in-service is found.

b.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's tinnitus had its clinical onset during active service or is related to any in-service disease, event, or injury.  

c.  Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's tinnitus is due to or caused by the Veteran's left ear hearing loss disability (and right ear hearing loss disability, if diagnosed)?

d.  Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's tinnitus is aggravated (i.e., permanently worsened) beyond the natural progress by the Veteran's left ear hearing loss disability (and right ear hearing loss disability, if diagnosed)?



If aggravation is found, the examiner must address the following medical issues: (1) the baseline manifestations of the Veteran's tinnitus found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to Veteran's left ear hearing loss disability (and right ear hearing loss disability, if diagnosed).

The examiner must consider the determination made by the Agency of Original Jurisdiction (AOJ) regarding whether the Veteran had in-service noise exposure.   

The examiner must include a thorough rationale for any conclusions reached. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




